United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3503
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                           Abimael Castellon-Laureano

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                             Submitted: June 10, 2013
                              Filed: August 29, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, BEAM, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

       Abimael Castellon-Laureano appeals his sentence of 300 months following his
guilty plea to production of child pornography in violation of 18 U.S.C. § 2251.
While the calculated United States Sentencing Guidelines range for Castellon-
Laureano's offense was life imprisonment, the statutory maximum under § 2251 is
thirty years imprisonment, effectively giving Castellon-Laureano a 360-month
Guidelines range for this offense. Pursuant to the plea agreement and under U.S.S.G.
§ 5K1.1, Castellon-Laureano cooperated with government agents, and the prosecution
subsequently recommended a sixty-month reduction from the 360-month Guidelines
range. The district court1 imposed the recommended 300-month sentence, to be
served concurrently to his 130-month term of imprisonment in Minnesota state prison
for sexual abuse arising out of the same underlying conduct as the instant
pornography offense.

       On appeal, Castellon-Laureano argues the sentence is substantively
unreasonable and within the context of that argument, asserts that the district court
should not have afforded deference to the pornography Guidelines. However, on
appeal, we will not consider the argument that the district court erred by refusing to
disregard the pornography Guidelines on empirical grounds. United States v.
Muhlenbruch, 682 F.3d 1096, 1102 (8th Cir. 2012). And, we find that the below-
Guidelines range sentence is substantively reasonable. See United States v.
McKanry, 628 F.3d 1010, 1022 (8th Cir. 2011) (holding that where a district court
has sentenced below the Guidelines range, it is extremely rare to find that an abuse
of discretion has occurred). Accordingly, we affirm the sentence imposed.
                       ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                         -2-